Phillips, J. Ho negligence is imputed to appellant except the failure to fence its track and station grounds at the place where the injury occurred. The evidence shows that land was laid off into lots and blocks that comprised land lying along the switch and extending beyond the switch and depot grounds both east and west. Ellery is a station at which appellant’s trains stop to receive and discharge passengers and freight and the evidence shows that the place where the injury occurred was used by the railroad company and the public in receiving and discharging freight. The fact that Ellery was not an incorporated town, village or city can not affect the question. The railroad company is not bound to fence its roads at a station. C., B. & Q. R. R. Co. v. Hans, 111 Ill. 114. It is insisted with much earnestness that a different rule is laid down by the Supreme Court in C., M. & St. P. R. R. Co. v. Dumser, 109 Ill. 402. While that case seems to hold the duty is incumbent on a railroad company to fence its track at a station not in the limits of an incorporated town, village or city, yet in that case the lands adjacent to the depot grounds were not platted into lots and blocks. That case was referred to in the Hans case, supra, and the rule declared that a railroad company is not bound to fence its track at a station. The judgment must be reversed, and as no cause of action is shown the case will not be remanded. Judgment reversed.